DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17-21, 24 and 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heltai, US 7,603,819.
Regarding claim 15:
Heltai discloses a building product system comprising: 
a building product frame (200) attachable to a building opening (2408), the building product frame comprising: 
a first top vertical member (802); 
a first horizontal member (804) adjacent to the first top vertical member; 
a second top vertical member (806) adjacent to the top horizontal member; 
a first bottom vertical member  (refer to Fig. 6, showing the bottom framing) adjacent to the first top vertical member; and 
a second bottom vertical member adjacent to the second top vertical member; 
a first building product panel (610) moveably attached to the building product frame adjacent to the first top vertical member; and 
a second building product panel (612) moveably attached to the building product frame adjacent to the first bottom vertical member.
Regarding claim 17:
Heltai discloses wherein the first top vertical member and the first bottom vertical member comprise a hinge-side frame member, and wherein the second top vertical member and second bottom vertical member comprise a latch-side vertical member.
Regarding claim 18:
Heltai discloses further comprising a second horizontal member adjacent to the first bottom vertical member and the second bottom vertical member.
Regarding claim 19:
Heltai discloses further comprising 
a first corner connector (818) configured to connect the first top vertical member to a first end of the first horizontal member.
Regarding claim 20:
Heltai discloses wherein the first building product panel comprises:
a first corner portion (602) rotatably attached to the first top vertical member; and
a second corner portion (604) rotatably attached to one of the first top vertical member.
Regarding claim 21:
Heltai discloses the second building product panel comprising third and fourth corner portions rotatably attached to first bottom vertical member.
Regarding claim 24:
Heltai discloses wherein both building product panels are each moveable about two or more pins (602, 604, 606, 608).
Regarding claims 26-27:
Heltai discloses wherein the building product frame comprises a door frame and the panels are door panels (Fig. 1) that are storm doors.
Regarding claim 28:
Heltai discloses a release assembly (30 and 55) for coupling the first and second building product panels.
Regarding claim 29:
Heltai discloses wherein the building product panels are moveable together or independently. 
Regarding claim 30:
Heltai suggests storing of the panels but does not expressly disclose packaging or a carton. However, the structure is configured for packaging within a carton comprising a length plus twice the carton width plus twice the carton thickness that totals less than 165 inches (a standard door is much less than 165 inches).
Regarding claim 31:
Heltai discloses a latch (3) to secure at least one of the panels (15) to the top vertical member (refer to Fig. 15).
Regarding claims 32-33:
Heltai discloses wherein the building product frame is attachable to an exterior face of a building opening and/or within a building opening (via hinge rings 1 in Fig. 20).
Regarding claim 34:
Heltai discloses wherein the first top and bottom vertical members are engageable with each other, and wherein the second top and bottom vertical members are engageable with each other (via 55 and 31).

Claims 15, 16 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamino et al., US 5,231,809.
Regarding claim 15:
Benjamino discloses a building product system comprising: 
a building product frame (10.2) attachable to a building opening (10), the building product frame comprising: 
a first top vertical member (29); 
a first horizontal member (28) adjacent to the first top vertical member; 
a second top vertical member (29) adjacent to the top horizontal member; 
a first bottom vertical member (34) adjacent to the first top vertical member; and 
a second bottom vertical member (34) adjacent to the second top vertical member; 
a first building product panel (1.8) moveably attached to the building product frame adjacent to the first top vertical member; and 
a second building product panel (10.6) moveably attached to the building product frame adjacent to the first bottom vertical member.
Regarding claim 16:
Benjamino discloses wherein the building opening comprises a hinge-side vertical frame member (23/24), a latch-side vertical frame member (11/17), and a top horizontal frame member (6) extending from a top end of both the hinge-side and latch- side vertical frame members, wherein the first top vertical member and the first bottom vertical member are attachable to the hinge-side vertical frame member, wherein the second top vertical member and second bottom vertical member are attachable to the latch-sideU.S. Application Serial No. 16/664,076 vertical frame member, and wherein the first horizontal member is attachable to the top horizontal frame member (refer to Fig. 3).
Regarding claim 22:
Benjamino discloses wherein the first building product panel comprises:
a first corner portion (top of 43) rotatably (via 32) attached to the first top vertical member; and
a second corner portion (bottom of 43) rotatably (via 32) attached to the first top vertical member.
Regarding claim 23:
Benjamino discloses wherein the second building product panel comprises:
a third corner portion (top of 44) rotatably attached to the first bottom vertical member; and
a fourth corner portion (bottom of 44) rotatably attached to the first bottom vertical member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Heltai, US 7,603,819 in view of Simpson, US 4,901,475.
Regarding claim 25:
Heltai discloses a pin connection locking mechanism (1302e) but does not expressly disclose at least one pin that is spring-biased to an extended position.
Simpson discloses a locking mechanism that includes at least one pin (82) that is spring-biased (46) to an extended position.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the spring-biased pin mechanism of Simpson for the lock of Heltai because it provides automatic locking engagement that prevents inadvertent separation or dislodging (background of Simpson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633